DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 11/02/2020.
	Currently, claims 1-28 are examined as below
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application PCT/CN2018/121265 filed on 12/14/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/121265 application as required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/02/2020. The IDS has been considered.
Claim Objections
Claim 14 is objected to because of the following informalities: 
Regarding claim 14, in lines 3-4, the limitation “the total area of said bottom surface” as not mentioned before. There is insufficient antecedent basis. The limitation should be amended to read “a total area of said bottom surface.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11, 13-19, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0323357 A1 to Hayashi et al. (“Hayashi”).

    PNG
    media_image1.png
    459
    553
    media_image1.png
    Greyscale

Regarding independent claim 1, Hayashi in Fig. 3 and Annotated Fig. 3 teaches a light emitting diode (LED) packaging device 1 (¶ 24, light emitting device 1), comprising: 
a frame 10 (¶ 25, package 10 including a resin section 15, first lead 11 and second lead 12) including a bottom wall bw (Annotated Fig. 3) that has a bottom surface bss (Annotated Fig. 3), and a surrounding wall sw (Annotated Fig. 3) that extends upwardly from said bottom wall bw, said bottom wall bw and said surrounding wall sw cooperatively defining a mounting space R (Annotated Fig. 3 & ¶ 22, recess R), said surrounding wall sw having an internal side surface iss (Annotated Fig. 3) facing said mounting space R and a top surface ts (Annotated Fig. 3) facing away from said bottom surface bss; 
at least one LED chip 20 (¶ 24 & ¶ 3, light emitting element 20 is a light emitting diode LED) disposed on said bottom surface bss and received in said mounting space R; 
a plurality of spaced-apart reflectors 40 (¶ 24, reflective members 40), each of which being disposed on a peripheral region of said bottom surface bss; and 
a packaging body 50 (¶ 37, sealing member 50) covering said LED chip 20 and said reflectors 40, such that said LED chip 20 is sealed inside said mounting space R.
Regarding claim 2, Hayashi in Fig. 3 and Annotated Fig. 3 further teaches said bottom surface bss of said bottom wall bw has a surface undulation that is not greater than 10 µm (Fig. 3 & Annotated Fig. 3 disclose the bottom surface bss is flat without unevenness. That is, the bottom surface bss has a surface undulation of 0 µm, which anticipates the claimed range of not greater than 10 µm).
Regarding claim 3, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 is in contact with said internal side surface iss and protrudes from said internal side surface iss of said surrounding wall sw.
Regarding claim 4, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 has a reflectance larger than that of said internal side surface iss of said surrounding wall sw (Annotated Fig. 3 & ¶ 102-¶ 104, reflectors 40 is provided particularly as reflective member having high reflectance in the LED device must have higher reflectance than the internal side surface iss of the surrounding wall sw, as the internal side surface iss of the surrounding wall sw would not have the same reflective property).
	Regarding claim 6, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 has an upper surface that is distal from said bottom surface bss, and has a height measured from said bottom surface bss of said bottom wall bw to said upper surface that is equal to or smaller than a height of said surrounding wall sw measured from said bottom surface bss of said bottom wall bw to said top surface (Annotated Fig. 3).
Regarding claim 7, Hayashi in Annotated Fig. 3 further teaches the height of each of said reflectors 40 is equal to or greater than two thirds of the height of said surrounding wall sw (Annotated Fig. 3).
Regarding claim 11, Hayashi in Fig. 3 further teaches each of said reflectors 40 is made of a material selected from the group consisting of reflective resin (¶ 102-¶ 104, silicone resin including titanium oxide or alumina is a reflective resin1).
Regarding claim 13, Hayashi in Fig. 3 and Annotated Fig. 3 further teaches each of said reflectors 40 is apart from said LED chip 20 by a first minimum distance (Fig. 3), and said LED chip 20 is apart from said internal side surface iss of said surrounding wall sw by a second minimum distance (Annotated Fig. 3), the first minimum distance ranging from 0.3 to 1.3 times of the second minimum distance (Annotated Fig. 3, the first minimum distance ranges from about 0.5 times of the second minimum distance, which anticipates the claimed range from 0.3 to 1.3 times of the second minimum distance).
	Regarding claim 14, Hayashi in Annotated Fig. 3 further teaches a footprint of said reflectors 40 on said bottom surface bss has an area that ranges from 5% to 60% of the total area of said bottom surface bss (see Annotated Fig. 3, the footprint of the reflectors 40 on the bottom surface bss has an area about 30% of the total area of the bottom surface bss, which anticipates the claimed range from 5% to 60%).
Regarding claim 15, Hayashi in Figs. 2-3 further teaches each of said reflectors 40 is in a bulk shape (see Figs. 2-3).
Regarding claim 16, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 has an inclined surface ics (Annotated Fig. 3) connected to and angularly extending from said bottom surface bss, said inclined surface ics and said bottom surface bss cooperatively defining an interior angle (see Annotated Fig. 3) included therebetween which ranges from 30° to 90° (Annotated Fig. 3, the interior angle defined by the surfaces ics and bss is larger than 30° and smaller than 90°).
Regarding claim 17, Hayashi in Fig. 3 teaches said reflectors 40.
This limitation “are formed by a process selected from the group consisting of dispensing, jetting and screen printing” appears to be defining said reflectors by a method (i.e., forming by a process selected from the group consisting of dispensing, jetting and screen printing): As such, ‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, the process does not appear to add anything structural to the actual reflectors. 
Regarding claim 18, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 is made of a material (¶ 102-¶ 104, reflective member 40 includes a silicone resin or an epoxy resin containing titanium oxide) different from that of said bottom wall bw of said frame 10 (¶ 28 & ¶ 90, bottom wall bw (i.e., resin section 15) of frame 10 includes polyphthalamide resin).
Regarding claim 19, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 is made of a material (¶ 102-¶ 104, reflective member 40 includes a silicone resin or an epoxy resin containing titanium oxide) different from that of said surrounding wall sw of said frame 10 (¶ 28 & ¶ 90, surround wall sw (i.e., resin section 15) of frame 10 includes polyphthalamide resin).
Regarding claim 21, Hayashi in Fig. 3 further teaches said frame 10 is made of a material 15 (¶ 25, resin section 15) selected from the group consisting of an epoxy molding compound (EMC), a polyphthalamide (PPA) and combinations thereof (¶ 90).
Regarding claim 23, Hayashi in Annotated Fig. 3 further teaches each of said reflectors 40 is spaced apart from said at least one LED chip 20 on said bottom surface bss of said bottom wall bw.
Regarding claim 24, Hayashi in Figs. 2-3 and Annotated Fig. 3 further teaches said surrounding wall sw is in a rectangular shape (Annotated Fig. 3), and said reflectors 40 are disposed at corner regions of said frame 10 (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of US 2016/0274248 A1 to Hasegawa et al. (“Hasegawa”).
Regarding claim 5, Hayashi in Fig. 3 teaches each of said reflectors 40 has a high reflectance (¶ 101-¶ 103). The reflectors 40 includes a white pigment in a light transmissive resin (¶ 102), in which the white pigment includes barium sulfate (¶ 103) and the light transmissive resin includes silicone resin (¶ 104).
	However, Hayashi does not explicitly disclose reflectors has a reflectance that is equal to or greater than 90%.
	Hasegawa recognizes a need for improving the reflectance of a reflector material (¶ 52). Hasegawa satisfies the need by fabricating a reflector material (¶ 52) including silicone resin and barium sulfate (¶ 70-¶ 76), in which the weight percentage of the barium sulfate is adjusted to obtain a desirable reflectance of 90% or more (¶ 56 & ¶ 70-¶ 76).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the reflector taught by Hayashi with the reflector taught by Hasegawa, so as to improving the reflectance of a reflector material.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi.
Regarding claim 9, Hayashi in Fig. 3 teaches the height of each of said reflectors 40 is more than 5 µm, which overlaps the claimed range from 5 µm to 2000 µm (see Note below; as the reflector 40 includes a light transmissive resin mixing with a white pigment having a particle size of 5 µm and a plurality of such particles are dispersed in the light transmissive resin (¶ 102-¶ 103), the height of the reflectors 40 would be more than 5 µm).
	Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the height of the reflectors being more than 5 µm taught by Hayashi overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Hayashi does not disclose each of said reflectors is apart from said LED chip by a first minimum distance which is equal to or greater than 50 µm. 
However, Hayashi teaches a general condition in the reflector 40 is apart from the LED chip 20 by a distance (Fig. 3).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Hayashi teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of each of said reflectors is apart from said LED chip by a first minimum distance which is equal to or greater than 50 µm produce unexpected results that are different in kind and not different in degree, said general conditions taught by Hayashi renders claim 12 obvious.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of US 2017/0084785 A1 to Lee.
Regarding claim 10, Hayashi in Annotated Fig. 3 teaches said at least one LED chip 20, and 
wherein the height of each of said reflectors 40 is equal to or greater than a height measured from said bottom surface bss of said bottom wall bw to the LED chip 20.
	However, Hayashi does not explicitly disclose said at least one LED chip includes a first semiconductor layer, a second semiconductor layer, and a light emitting layer disposed between said first semiconductor layer and said second semiconductor layer.
	Lee recognizes a need for providing a light emitting diode chip that offers favorable light extraction efficiency (¶ 5). Lee satisfies the need by forming a light emitting diode element (i.e., LED chip) 120 layer including a first semiconductor layer 121 (i.e., first conductivity type semiconductor layer), a second semiconductor layer 123 (i.e., second semiconductor layer), and a light emitting layer 122 (i.e., light emitting layer 122) disposed between said first semiconductor layer 121 and said second semiconductor layer 123 (Fig. 1 & ¶ 57).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the LED chip taught by Lee for the LED chip taught by Hayashi, so as to provide a light emitting diode chip that offers favorable light extraction efficiency.
Regarding claim 22, Hayashi in Fig. 3 teaches said at least one LED chip 20.
	However, Hayashi does not explicitly disclose the LED chip is selected from the group consisting of a flip-chip LED chip, a vertical LED chip, and a horizontal LED chip.
	Lee discloses a light emitting diode chip that offers favorable light extraction efficiency (¶ 5), such light emitting diode chip including a flip-chip LED, vertical-type LED or a horizontal type LED (¶ 37).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the LED chip taught by Lee for the LED chip taught by Hayashi, so as to use a light emitting diode chip that offers favorable light extraction efficiency.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8, 20 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein said top surface and said internal side surface of said surrounding wall cooperate with said upper surface of each of said reflectors to form a step.
Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, an antistatic element covered by at least one of said reflectors.
Claim 25 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 25, wherein said LED packaging device comprises two of said LED chips disposed on said bottom surface in a staggered arrangement, said surrounding wall including four sidewall parts interconnected to one another, said LED chips having a difference in distance from a geometric center of each of said LED chips to one of said sidewall parts, each of said reflectors having a contact region contacting said bottom surface of said bottom wall, said contact region having a width ranging from 0.1 to 2 times of the difference in distance.
Claims 26-28 would be allowable, because they depend from the allowable claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895             

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                   

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2015/0311405 A1 by Oyamada et al. In paragraph 100 discloses a reflective resin is prepared by mixing titanium oxide or alumina into a silicone resin.